Exhibit 10.14(c)
 
CONVERTIBLE PROMISSORY NOTE CONVERSION
AND
WARRANT EXERCISE AGREEMENT


This CONVERTIBLE PROMISSORY NOTE CONVERSION AND WARRANT EXERCISE AGREEMENT (this
“Agreement”) is made and entered into effective as of November 22, 2010 by and
between HELIX BIOMEDIX, INC., a Delaware corporation (the “Company”), and RBFSC,
INC. (“Holder”).


RECITALS


WHEREAS, the Company previously issued to Holder on the dates set forth on
Exhibit A hereto (i) convertible promissory notes in the original principal
amounts set forth on Exhibit A hereto (the “Notes”) and (ii) warrants to
purchase that number of shares of the Company’s Common Stock set forth on
Exhibit A hereto (the “Warrants”); and


WHEREAS, the Holder wishes to convert the Notes and exercise the Warrants as
provided herein;


AGREEMENT


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.  Conversion of Notes.  The Holder hereby converts the principal amount of
each of the Notes and all accrued interest thereon as of the date hereof into
shares of the Company’s Common Stock at a conversion price of $0.60 per share as
set forth on Exhibit A hereto.  Each of the Holder and the Company hereby agree
that all rights with respect to the Notes shall terminate upon conversion
thereof in accordance with this Agreement.


2.  Exercise of Warrants.  The Holder hereby exercises each of the Warrants for
the amended number of shares of the Company’s Common Stock and at the amended
Warrant Prices (as defined in the Warrants) set forth on Exhibit A hereto.  In
connection therewith, the Holder shall remit to the Company a wire transfer of
immediately available funds in an amount equal to the aggregate amended Warrant
Prices therefor.  Each of the Holder and the Company hereby agree that all
rights with respect to the Warrants shall terminate upon exercise thereof in
accordance with this Agreement.


3.  Holder’s Representations and Warranties.  In connection herewith, the Holder
hereby represents and warrants to the Company as follows:


(a)     The Holder has had a full and complete opportunity to review this
Agreement, understands the term and conditions of this Agreement, and has been
given the opportunity to have its own counsel and tax and other advisors review
the terms and conditions of this Agreement and is not relying on the Company for
any advice or guidance regarding the advantages and disadvantages and/or the
consequences (legal, tax, accounting or otherwise) related to the transactions
contemplated by this Agreement.


(b)     The Holder understands that the continued investment in the shares of
Common Stock issuable upon conversion of the Notes and upon exercise of the
Warrants (the “Securities”) is a speculative investment and represents that it
has such financial and business knowledge and experience that it is capable of
evaluating the risks and merits of this Agreement.  The Holder represents that
it is aware of the business affairs and financial condition of the Company, that
it has had an opportunity to discuss the Company’s business, management and
financial affairs with the Company and its management and to ask questions of
and receive answers from the Company and its management regarding the terms and
conditions of this Agreement, and that it has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to enter into
this Agreement.  The Holder also understands that no federal or state agency has
either made any determination as to the fairness of this Agreement or has
recommended it.


 
1

--------------------------------------------------------------------------------

 
 
(c)    The Holder represents that it is purchasing the Securities for investment
for its own account only and not with a view to, or for resale in connection
with, any “distribution” within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), or applicable state securities laws.  The Holder
further represents that it understands that the Securities have not been
registered under the Securities Act or applicable state securities laws by
reason of specific exemptions therefrom, which exemptions depend upon, among
other things, the bona fide nature of the Holder’s investment intent as
expressed herein.  The Holder acknowledges and understands that the Securities
must be held indefinitely unless subsequently registered under the Securities
Act and qualified under applicable state securities laws or unless exemptions
from such registration and qualification requirements are available and that the
Company is under no obligation to register or qualify the Securities.


(d)    The Holder is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.


(e)    The Holder understands that the Securities, and any securities issued in
respect thereof or exchange therefor, may bear one or all of the following
legends:


(i)             
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”



(ii)            
Any legend required by the blue sky laws of any state to the extent such laws
are applicable to the Securities represented by the certificate so legended.



4.  Qualified Small Business Stock.  To the extent permitted by applicable law,
the Company shall use its best efforts to cause the Securities to qualify as
“qualified small business stock” under Section 1202 of the Internal Revenue Code
of 1986, as amended (the “Code”), including without limitation the following:


(a)    in accordance with the rules governing “significant redemptions”
under  Code Section 1202(c)(3)(B) and 1202(c)(3)(C) of the Code, for the
one-year period following the date of this Agreement, the Company shall not
purchase shares of its common stock (or engage in stock redemptions under Code
Section 304(a)) in one or more transactions with  an aggregate value (as of the
time of such purchases) exceeding five (5) percent of the aggregate value of all
Company stock outstanding as of the date that is one year prior to the date of
this Agreement, excluding any purchases that are disregarded for such purposes
under applicable Treasury Regulations;


(b)    the Company shall submit to its stockholders (including the Holder) and
to the Internal Revenue Service any reports that may be required under Section
1202(d)(1)(C) of the Code and the regulations promulgated thereunder; and


(c)    in accordance with the rules governing the “active business requirement”
under Code Section 1202(e), for substantially all of the period during which the
Holder holds the Securities, the Company shall use at least 80 percent (by
value) of its assets in the active conduct of one or more “qualified trades or
businesses” as defined in Code Section 1202(e)(3) and also remain an “eligible
corporation” for such period as defined in Code Section 1202(e)(4).


5.  Miscellaneous.


5.1  Governing Law; Venue.  This Agreement shall in all respects be governed by
and construed and enforced in accordance with the laws of the State of
Washington, as such laws apply to contracts entered into and wholly to be
performed within such state.  The parties expressly stipulate that any
litigation under this Agreement shall be brought in the state courts of King
County, Washington or in the United States District Court for the Western
District of Washington.  The parties agree to submit to the exclusive
jurisdiction and venue of those courts.
 
 
2

--------------------------------------------------------------------------------

 
 
5.2  Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


5.3  Entire Agreement; Amendment.  This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof, and no party shall be liable or bound to any other party
in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.  Except as expressly provided herein,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.


5.4  Expenses; Attorneys Fees.  Each of the Company and the Holder shall each
bear its own expenses incurred on its behalf with respect to this Agreement and
the transactions contemplated hereby.  Notwithstanding the foregoing, if any
action at law or in equity (including arbitration) is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.


5.5  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the party or parties
actually executing such counterparts, and all of which together shall constitute
one instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

  HELIX BIOMEDIX, INC.     RBFSC, INC.                           By:      By:  
    R. Stephen Beatty, President and           Chief Executive Officer   Its:  
             

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DESCRIPTION OF NOTES


 
 
Issue Date
 
 
 
Principal Amount of Note
   
 
Accrued Interest as of
 November 22, 2010
   
Number of Shares of
Common Stock Issuable
 Upon Conversion
at $0.60 per Share
 
6/27/08
  $3,000,000     $665,424.66     6,109,041  
3/05/10
  $2,200,000     $126,334.25     3,877,223  







DESCRIPTION OF WARRANTS


 
Issue Date
 
Original Number of
Shares of Common Stock
Subject to Warrant
   
Amended Number of
Shares of Common Stock
 Subject to Warrant
   
Original
Warrant
Price
   
Amended
 Warrant
Price
 
6/27/08
  750,000     1,500,000     $1.00     $0.50  
3/05/10
  550,000     1,100,000     $0.80     $0.40  


 
 
4